DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	In respond to Applicant’s amendment filed 03/01/2021, claims 1-4, 10-13 have been amended.  
Allowable Subject Matter
Claims 1, 6, 10 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
The following is an examiner’s statement of reasons for allowance: 
3.	Ito et al. (US 2010/0309941) and Kondo et al. (US 10,178,736) are cited pertinent prior art.
Ito et al. ‘941 shows and discloses a vertical cavity surface emitting laser (VCSEL) (Fig 1) comprising: a first laser emitter (Fig 1: 102 first emitter) having: a first active region (Fig 1: 203 first active region); a first isolation region comprising a first blocking region disposed over or under the first active region (Fig 1: 204/205 cladding /etching stop layer); and a second laser emitter (Fig 1: 103 second emitter) having: a second active region (Fig 1: 303 second active region); a second isolation region comprising a second blocking region disposed over or under the second active region and lateral of the first isolation region (Fig 1: 304/305 cladding /etching stop layer).  
	Kono et al. ‘736 shows and discloses a light emitting apparatus and optical transmitting apparatus including a controller, a light emitting region that generates modulation light, and a 
	However, the references fail to teach in conjunction to a VCSEL comprising a first laser emitter and a second laser emitter- where the first active region comprises a first isolation region comprising a first blocking region disposed over or under the first active region, the first blocking region defining a plurality of first channels, each of the first channels having a conductive channel; and a second isolation region comprising a second blocking region disposed over or under the second active region and lateral of the first isolation region, the second blocking region defining a plurality of second channels, each of the second channels having a second conductive channel; and wherein the first laser emitter and second laser emitter are optically coupled, as required by claim 1.

Similarly with respect to claim 6, the references fail to teach the structure and relationship of a first blocking region over or under the first active region, the first blocking region defining one or more first channels; and a first conductive channel in each of the one or more first channels, wherein the one or more first conductive channel cores and first blocking region form a first isolation region; a second blocking region over or under the second active region, the second blocking region defining one or more second channels; and a second conductive channel in each of the one or more second channels, wherein the one or more second conductive channel cores and second blocking region form a second isolation region, the second isolation region positioned lateral of the first isolation region; and a redundancy switch operably 

Similarly with respect to claim 10, the references fail to teach the structure and relationship of a VCSEL comprises a first active region and a second active region where - a first blocking region over or under the first active region, the first blocking region defining one or more first channels; a first conductive channel in each of the one or more first channels, wherein the first conductive channels and first blocking region form a first isolation region; and a light modulator having: a second active region configured to changing refractive index and/or absorption; a second blocking region over or under the second active region, the second blocking region defining one or more second channels therein; and a second conductive channel in each of the one or more second channels, wherein the second conductive channels and second blocking region form a second isolation region lateral of the first isolation region; and a waveguide extending between and optically coupling the first active region of the laser emitter and a second active region of the light modulator.
 
The references fail to disclose the structural and functional arrangement required, and it would not have been obvious to one having ordinary skill in the art to modify the device to derived the required structure and relationship required.
	
Claims 2-5, 7-9, 11-13 are also allowable as they directly depend on claims 1, 6, and 10.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

					COMMUNICATION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUAN N NGUYEN whose telephone number is (571)272-1948.  The examiner can normally be reached on M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JESSICA MANNO can be reached on (571) 272-2339.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 






/TUAN N NGUYEN/Primary Examiner, Art Unit 2828